Wagner, Judge,
delivered the opinion of the court.
We see no sufficient reason for disturbing the judgment in this case. The allegation was fraud, and the evidence failed to sustain it. Fraudulent acts need not be proved by positive testimony, but there should be a chain of circumstances such as would reasonably satisfy the mind of their commission. The suit was brought by the plaintiff, who purchased the land at a sale under execution, for the purpose of setting aside a conveyance as fraudulent, made by the defendant Hezekiah Fleeman to his two sons, who are also made defendants. The conveyance of the lands was made many years prior to the execution sale. The whole case turns on the evidence. Upon the trial the plaintiff introduced the defendants as witnesses in his behalf, and relied on their evidence principally to impeach the conveyance. Their answer denied all fraud or unfairness, and their testimony was positive as to the honesty and good faith of the entire transaction. The other two witnesses introduced really knew nothing about the case. Their testimony ivas unimportant, and not sufficient to overturn or impair the force of the two first witnesses, who were fully cognizant of all the facts. Again, as the plaintiff made the adverse' parties his witnesses, he cannot now be allowed to impeach their: credibility, though it is proper to remark that no effort is made toj assail them. Were their evidence contradictory, or did it show prevarication or falsehood, we might still place the proper estimate upon it. But such does not appear to be the fact, and no reason is shown to' doubt its truthfulness. The farm seems to have been sold for about its value at that time, the consideration has been fully paid, and the proof is not sufficient to show that the parties contemplated the defrauding. or delaying the grant- or’s creditors.
The judgment should be affirmed.
The other judges concur.